DETAILED ACTION
Notice to Applicant
Claims 1 and 3-20 are, filed on or after March 16, 2013, have been examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A, prong one:
Claims 1 and 3-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Exemplary independent claim 1 is directed to the abstract idea of managing portfolio risk using mathematical models.  This is considered to be abstract because it is a concept relating to the economy and commerce which the courts have found to be examples of abstract ideas because they are fundamental economic practices, thus falling under the category of certain methods of organizing human activity.

Step 2A, prong two:
Exemplary claim 1 recites the following steps:



calculating a first plurality of simulations for the each of the plurality of portfolios;

determining…a single portfolio performance vector for each of the plurality of portfolios based on a portfolio specific model and results of the first plurality of simulations;

calculating a second plurality of simulations for the each of the plurality of portfolios

determining…a joint portfolio performance vector for the plurality of portfolios based on portfolio specific models and results of the second plurality of simulations;

determining…for each portfolio, a portfolio specific scalar based on the single portfolio performance vector and the joint portfolio performance vector;

and

generating a plurality of messages for an initial margin for the plurality of portfolios based on the portfolio specific model and the portfolio specific scalar.

All of these recite steps which implement the abstract idea without integrating the idea into a practical application.  The only additional elements refer either to computer components or are further abstract limitations.  The fact that the claims recite limitations associated with the abstract idea that are themselves abstract does not transform the claims into patent-eligible material.  The courts have recently noted that, “No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract SAP v. InvestPic.

Step 2B:
As per MPEP 2106.05(d)II, the courts have recognized the recited claim limitations to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

For instance, the “receiving” step refers to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The “modifying” and “determining” steps refer to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).

Certain other additional elements refer to the use of computer components (e.g. processors; a memory; a non-transitory computer readable storage medium storing instructions; and apparatus).  However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea without significantly more.

All of these claimed features when considered individually or as a whole fail to recite significantly more than the abstract idea itself.  The dependent claims fail to remedy this situation.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to arguments concerning 35 USC 101
With regard to Applicant's arguments that the claims are not directed to an abstract idea, the arguments are not persuasive. Applicant contends the claims are "directed to a communications architecture for direct communication of electronic transaction reporting messages, over direct network connections, to a centralized data collection device via an electronic communications network by each of the participating transaction devices." The examiner respectfully disagrees, the claim language does not reflect a proposed improvement to a communications architecture. The claim language is directed to calculating a plurality of simulations for each of a plurality of portfolios of financial products, determining portfolio performance vectors for the plurality of portfolios based on portfolio models and simulation results; determining a portfolio specific scalar, and generating a plurality of messages for "an initial margin for the plurality of portfolios based on the portfolio specific model and the portfolio specific scalar...." Since the claim language describes the determination and message for an initial margin amount, which, in view of the specification [0002-0003], is done to manage financial risk, an abstract idea under the grouping of organizing human activity specifically fundamental economic activity and commercial interactions is described under Step 2A. Under Step 2B, Applicant contends the claims are integrated into a practical application because "the claimed invention optimizes or reduces these messages through netting offsetting cross-asset position and reducing the corresponding margin requirements" and references Specification [0114-0118], This argument is unpersuasive. The cited paragraphs in the specification [0114-0118] describe components and steps that are not reflected in the claims nor directed to improving a communications architecture, the risk management module that computes and determines a user's risk utilization, a message management module extracts orders, detects characteristics of the transaction order (i.e. "price, product, volume, and associated market participant for an order" [0116]) and an order processing module that implements one or more procedures related to clearing an order [0118], While Applicant argues that the claimed invention optimizes or reduces the messages, the invention is directed to reducing the financial orders, not to improving the technology itself, let alone the communication architecture. Regarding Step 2B, Applicant contends the claimed invention as a whole includes at least improvements to technological fields for electronic trading systems that generate messages including margin requirements for distribution to customer or user device...to allow clearing houses or electronic trading systems to reduce the computing time resource required." Similar to Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the improvement in the claimed invention is directed to improving the information being provided for margin requests, the improvement is not directed to computers or technology as the underlying computers and technologies will function as the normally would, merely sending more specific margin requirement information. Therefore, the claims do not amount to significantly more and the claim under 35 USC 101 is maintained.

With regard to the statement that a lack of rejection under 35 USC 102 or 103 is evidence that the elements are not well-understood, routine or conventional, this argument is not persuasive. The Final rejection mailed 11/18/2020 relied upon court recognized well-understood routing activities and provided the specific court cases to satisfy the Berkheimer requirement. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188-89, 209 USPQ at 9).

Prior Art Rejections
There are currently no prior art rejections as per Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMICA L NORMAN/Primary Examiner, Art Unit 3697